UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7399


KHOSROW PARMAEI,

                Petitioner – Appellant,

          v.

RICHARD NEELY, other Rick Jackson,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:09-cv-00288-GCM)


Submitted:   April 24, 2012                    Decided:   May 8, 2012


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Khosrow Parmaei, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Khosrow Parmaei seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate         of    appealability.              See     28    U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent     “a    substantial          showing        of    the   denial    of     a

constitutional       right.”          28       U.S.C.      § 2253(c)(2).        When      the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,      537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable       claim     of   the    denial         of    a   constitutional        right.

Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Parmaei has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument           because    the    facts   and    legal




                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3